      

 
    

 

   
    
   
    

 

 

be Oe een lac: Che tee feet mn
we

. ca ttl

Debtor 4 1D ane Renee Erdnau WY = es
First Name Miidlé Name idsi Name = te

Oebtar 2 . Gal bt
(Spouse, # fling} Fleet Name Midgie Name Lust Naave asad 4
soe £00

. e sch

United States Bankruptey Court for the: Westen 7\_ District of Waslivay for ag #
ad

te ts LD Check if this ls an
amended filing

Gase number 44- 6 233- MS. H

GF krjowns}

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible, If two martied people are fling together, both are equally responsible for supplying correct
information, Fill out all of your schedules first; than compiste the Information on this form..iF you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the. top of this page.

 

 

ke Sermerize Your Assets ~

Your assets
Value of what you own

4 Sehediule A482 Property (Official Form 406A/B) )
1a, Copy fine 56, Total real estate, fron Schedule APB aes credence ersareaces cescenessereenes prenenencroneevaney geanneencansies deceatenueneieneers beet C

 

4b, Copy line 62, Total personal property, frotts SCHECUIG AMB ocsccscssseseccescssscnsessysessneneenenseonesnaatsescennancabetarasecentanond peteae caesarean § Vin f ALIN,

 

40, Copy line 63, Total of all property on Sohedisle ALB voecsccssesccossssessssensenseansssrssereeversnernuenennsnecareanantey jenereenerncngnye peseeceranaeons 3.) bie A

 

 

 

   

Summarize Your Liabilities

Your itabilities
i Amount you owe
9. Sofedule D: Creditors Who Have Claims Secured by Property (Official Form {06D}
: 2a, Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...si0 $ _O
5. Schedule E/F: Creditors Who Have Unsecuted Claims (Official Form +06E/F) 5 Vi Ow

3a, Copy the total clairas from Part 4 {priority unsecured claims) from line Ge of Schedule EVP acces tescsenenncnernsasuerrenss

3b, Copy the total claims from Part 2 (nonpriority unsecured claims) from fine 6] of Schedule EAP ose crescent: + 5 VA kin own

 

Your total liabllities 5 Unknown

 

 

 

| Summarize Your Income and Expenses

4. Schedule i: Your Income (Official Form 1061)
: $ ( ) __

Copy your combined monthly income from line 12 of Schedule foes futeveeeneniees desea cascennaneenbecuansneae ens pasaneanes

 

| 6, Schedule J: Your Expenses {Official Forni 106.)
Copy your monthly expenses from line 22c of SORCMUG AD ccoesecscocersesecnssneecacrsecssseneaseesiactesnnnrensanscarenssnanarentsce punsteveeenereseens ye

Official Form 1065um Summary of Your Assets and Liabilities and Gertain Statistical Information page 1 of 2
Debtor 4 Dd ane hoor eé. Erdna ren Cage number efenoun) 19 * of 23% - YASH

Find Nara Middig Name Last Nase

 

ee ewe These Questions for Administrative and Statistical Records

8. Are you filing for bankruptcy under Chapters 7, 11, or 137

Wher. You have nothing to report on this part of the form. Cheak this box and submit this form to the court with your other schedules.
Yes

oa ke gens epee ROVE Baer OO Pee HEINE TESTS TED REESE EA EBS ae ie PRET SPRUE STAN STE aE UE CP ETRE A TUT PEER TNE RR ARTE ETI OER ort

eet E Sg dN DE gr ee RTT EH fecha et er ee a wie NS SAA nee MRE BT nee EB TAA

7. What kind of debt do you have?

LJ Your debts are primarily consumer debts. Consumer debts aré those “Ingurred by an individual primarily for a personal,
family, or household purpose,” 11 U.S.0. § 101(8), Fill out ines 8-8 for statistical purposes. 28 U.S.C. § 159. ,

Your debts are hot primarily consurner debts. You have nothing to report on this part of the form. Check this box and submit
5 this form to the court with your other schedules.

sgn a One EAIUE RPE PE EIS MENA aE RRS RESTRAINT Bea grees epee easert GeV ET pahed AEWA FE

 

 

; 8. From the Statement of Your Current Monthly Income: Copy your total current monthly Income from Official O
Form 122A-1 Line 14; OR, Form 1228 Line 14; OR, Form 122C-1 Line 14. $

 

 

 

 

verde pt eneeecgee yo Biogen ae erie nae ee SIRT EES en SE ag eee NS TET MERRIE eat tyne Debs tate obese vege MET pepe ti Fee Fee RAP REE 1 Ra bat EC ENE SF EES Su OPEN age IMDM oe ale PRE SOME SPORTS EMT eins BAN EN

9, Copy the following special categories of claims from Part-4, fine 6 of Schedule GF
Total claim

From Part 4 on Schedule E/F, copy the foltowing:

 

9a, Domestic support obligations (Copy tine 6a.) $ 2
9b. Taxes and certain other debts you owe the government. (Copy Ime 6b.) $ Vn known
Oc. Claims for death or personal injury while you were intoxicated. (Copy iine 6c.) sO

Sd. Student loans. (Copy line Sf} s OO. .

 

Be, Oblipations arising out of a separation agreernent or divorce that you did net report as $ O
pitority claims. (Copy line 6g.) "

8f, Debts to pension or profit-sharing plans, and other similar debls. (Copy line 6h.) + § { )

9g. Total, Add lines Ga through 9F. $ Uiitnown

 

 

 

oe tt ee anRece Gamerman; of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
  

      

 
      

Fill in this information to identify your case and this filing:

Renee

Middle Name

Debtor 1 D 1a Ne

First Name

Eedaann

LastNamo

   
 
   
  

Debtor 2
(Spouse, if fing} First Name Middie Name Last Name

United States Bankruptcy Court for the: Wheater V\__ District of Wa 6h ng torn
Case number 14. LH23S - mM 3 H

 
  

 

  

 

Official Form 106A/B

 

Schedule A/B: Property

fi
3

i SHG
Td BIDE HAT SOFKS

8
=
or

_ U1) Check if this is an
=< amended filing

oP

12/15

In each category, separately list and describe items. List an asset only once, lf an asset fits in more than one category, list the asset in the
category where you think if fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

Berke veserite Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

No. Go to Part 2.
CY Yes. Where is the property?

What is the property? Check all that apply.
CY Single-family home

il Duplex or mubii-unit building

LLU Condominium or cooperative

4.1.
Street address, if available, or other description

 

(] Manufactured or mobile home
QO) Land
CI Investment property

‘ City Stale ZIP Gode 1 Timeshare
i OQ) other

 

 

 

Who has an interest in the property? Check one.
: L.] Debtor 1 only
County , ) Debtor 2 only

U2 Debtor 1 and Debtor 2 only

C4 At east one of the debtors and another

 

property identification number:

4, Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Do not deduct secured claims or exemptions. Put
the amount of any securéd claims on Schedtde D: |
Creditors Whe Have Claims Secured by Properly, >

Current value of the Current value of the
entire property? — portion you own?

$ $.

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate}, if known.

 

LJ check if this is community property
(see instructions}

Other information you wish to add about this item, such as local

 

If you own or have more than one, fist here:
What is the property? Check all that apply.

CL) Single-family home
1.2.

 

Street address, if available, or other description U Duplex or mutti-unit building

. LI Condeminium or cooperative
W Manufactured or mobite home
LI Land
(1) Investment property
CL Timeshare

C) other
Who has an interest in the property? Check one.
L} Debtar 1 only
County 4 Debtor 2 only
(I Debtor 4 and Debtor 2 only
C1 atleast one of the debtors and another

 

 

' City State ZIP Cade

 

 

 

 

 

property identification number:

Po not deduct secured claims or exemptions..Put
the amount of any secured claims on Sehedule D:
Creditors Who Have Claims Secured by Property. -

Current value of the Current value of the

entire property? portion you own?
$ 3

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate}, if known.

 

(J check if this is community property
(see instructions}

Other information you wish to add about this item, such as local

 

Official Form 106A/B Schedule A/B: Property

 
Bebter 4

First Nae Middle Natne

1.3.

Dione Renee Ono man)

“Last Naina

 

Sireet addrass, if available, or other description

 

 

City State

ZIP Cade

 

Gounty

- 9, Add the dollar value of the portion you own for all of your entries fi
you have attached for Part 1, Write that number Here. cesessvercsssssveenriessesssenereeneessesinnnanrnestenterey seoeavanequcaanesenaerersse oD

What ts the property? Check all that apply.
Single-family home

[) bupiex or multt-unit bullding

(] Condominium or cooperative

(1 Manufactured or mobite home

C3 Land

J investment property

CJ Timeshare

Q Other,

 

Who has an interest tn the property? Chack one.

C3 Debtor 1 only

(} Debtor 2 only

(3 Debtor 1 and Debtor 2 only

LJ atleast one of the debtors and another

Case number ( xnown, 14- Uf 23% - MATH

Do not deduct secured ¢lalms or axeraptions.. Put
the amount of afy secured clalms on Schedi#e D-

Creditors Who Have Claims Secured by: Property,

Current value of the Current value of the.
entire property? portion you own?

$ $ .
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Ld Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

rom Part 1, including any entries for pages

 

 

 

 

 

ERR veserive Your Vehicles

- Do you-_own, lease, or have legal or equitable interest In any vehicles,
you awn that someone else drives. If you isase.a vehicle, also report it on Sefi

' 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

(3 No

A Yes

34. Make: Lh Lad
Model: CT
Year, ADOT

Approximate mileage: 8 (260

Other information:

| |
i i
i !

Ifyou own of have more than ané, deserlbe here:

Chevculet

32. Make:
Model: fs te v
Year: ACS

Approximate mileage: _13% QOO

Other information:

geen reer te peat are er et a mt eS

L |

 

enero be [lh A SY

Who has an Interest in the property? Check one.

{Debtor 4 only

Ct Bebter.2 only

Ld Debtor 1 and Debtor 2 only

(] At least one of the debtors and another

K] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

JA eter 1 only

Gi Debtor 2 only

CL] bebtor 1 and Debtor 2.only

) At least one of the debtors and another

_ C) cheek if this ts community property (see

instructions)

Schedule AJB: Property

whether they are registered or not? include any vehicles
iedule G: Executory Contracts and Unexpired Leases.

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Greditors Who Have Claims Secured by Property. ‘
Current value ofthe Current value of the .
entire property? portion you own?

$ A, dOO s_ 4,200

Do not deduct secured claims or exemptions, Put
the amount of any secured clalrns on Schedule D;

Creditors Who-Have Claims Seoured by Property.

Current value of the Current value of the
entire property? portion you own?

s 200 5 300

page 2
 

Diane Ronee. Exdma TAA

 

19-H1233- MSH

 

 

 

Debtor 7 Case number (f mown),
First Name Middte Name Last Name
33 Make: Chevee jet- Who has an interest in the property? Check one. 9 not deduct secured claims or exemptions. Put
5; 2) Debtor 4 onty : thé amount of any secured claims on Schedule D: -
_ Model: f, | of nidd eptor | omy Creditors Who Have Claims Secured d by Property. |
(2 Debtor 2 only moms
Year: O04
ear: Current value of the Current value of the

Approximate mileage:

I9S,000

Other information:

(3 Debtor 1 and Debtor 2 only
LI Atieast one of the debtors and another

 

 

Check if this is community property (see
instructions}

 

 

Make:
Model:

3.4.

Year:
Approximate mileage:

Other information:

Who has an interest in the property? Check one.

CY debtor 4 only

C) Debtor 2 only

L) Debtor 1 and Debtor 2 only

(3 At feast one of the debtors and another

 

 

Ci Check if this is community property (see
instructions}

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
xamples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No
L4 Yes

Make:
Madei:

Year:

4.4.

"Other information:

Who has an interest in the property? Check one.
CL] Debtor 4 only

L) Debtor 2 only

L) Sebtor 1 and Debtor 2 only

CL) At least one of the debtors and another

 

 

LI Check if this is community property (see
instructions)

 

 

if you own or have more than one, list here:

, Make:
Madel:

4.2.

Year:

Other information:

Who has an interest in the property? Check one.
C} Debtor 4 only

C) debtor 2 only

C) Debtor 1 and Debtor 2 only

() At teast one of the debtors and another

 

 

(1 Check if this is community property (ses
instructions}

 

 

5, Add the dollar value of the portion you own for ail of your entries from Part 2, inciuding any entries for pages
you have attached for Part 2. Write that mumber ere 0... ees esecssessstsecescemssnessnsnenennnanensseeseasiscressanerereressuaasrasnsynarersocanagnersnnens ae

Official Form 106A/B

Schedule A/B: Property

_the amount of any secured claims on Sehedule D:
‘Creditors Who Have Claims. Secured by Property.

Creditors Who Have Claims Secured iby Property.

 

entire property? portion you own?

s_|, Yoo 1, 400

Do not deduct secured claims or exertptions: Put

 

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property. .

Current value of the.
entire property?

~ Current value of the
portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:

Current value of the
portion you own?

Current value of the
entire property?

 

s_ 3 900

 

 

 

page 3
Débtor 1 >) G né. Ren Cf. Ed, Manny Cage number gtkeowet: 4 7 uy { 2.38 7 VY Je.

First Nae Mudie Naing Last Name

Describe Your Personal and Household Items

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

WM Yes, Describe...
| old. washer dryer... ooh i a
7. Electronics :
Examples: Televisioris and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections: electronic devices including cell phones, cameras, media players, games
i No agen coveestee ain vem ce coop uegetute te ceataresY jects po tgs ed pot gaustaceer Ht grees Ginebee segonirneye eta

No ia aof en
“Coll phone, Laphop, peitbr LPL co ene

 

  

 

8, Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
C] No pee envweeneetpeneenetna eon eee aon pameneens cee nero

Yes, Describe.wo...! ~ .
Ph ves: Desert crane OE PILOTS ie een ee

9, Equipment for sports and hobbies

Examples: Sports, photographie, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

CI Wo cree tt ara tet_natngeyn iva meters omen te amenecge (eee eh ne tet . cas uence
Yes. Deseribe.......... /
16. Firearms

Examptes: Pistols, rifles, shotguns, ammunition, and related equipment
{2 No eons wear epee . ee ccna ran amuaiy cepaeniy anee semen eevehgaeatadees ie ene ot Soba ag

 

 

op a nang

‘

|

Yes, Describe...

" nm, 280... Det in tay. POSES neon!

41, Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

CE No jonni pov . 7 ee
Pl Yes. epi everyday. clothes, everyday shoes. cs

 

12, Jewelry

Examples: Everyday Jewelry, costume jewelry, engagement rings, wedding rings, heirioam jewelry, watches, gems,
gold, sliver

No psi nance pene eee ara ea . ,
Be PEBCHDE md Wh a, ae af

woe

13.Non-farm anleais.
Examples: Dogs, cats, birds, horses

LJ No oot arent cetera ee seinen ne er imei memati xX

14, Any other personal and household Items you did not already list, including any health aids you did not list

I] ‘Yes. Give-specilic §
InformMallor, ons } |

 

 

 

. +5, Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ | “1G@02

 

 

 

for Part 3. Write that number Reve o......cccuessnscesseenansnsereesconectsnantenermannetcanansoneanccen esseutecuevnetsensveanea sesensssuvvercenstensapescarecastecns >

Official Farm 1G6A/B Schedule A/B: Property page 4
Debtort - (err nd. 22 nel Eeclavain 1 Case number known)... | g - uy | L3X% _ Ws.

First Naina Middle Nase Last Nuine

 

Bad boss Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
. portion you own? ;
Da not deduct securad clalms
or exemptions. :
_ 16.Cash .
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
C3 Ne

17, Deposits of money
Examples: Checking, savings, or other financial accounts: certificates of deposit; shares in credit unions, brokerage houses,
and other similar Institutions. If you have multiple accounts with the same Institution, list each.

 

 

 

 

 

 

 

 

 

 

(1 No
w VES rcs pavevener Institution name:
417.4, Checking account: \We lle Fa rye $ U7.
17.2, ‘Checking account: 5
17,3, Savings account: $ .
47.4, Savings account: $
17.5, Cerlificates of deposit: $
47.8. Other financlat account: $
47:7, Other financial account §
47,8, Other financial account: $ :
47.9, Other financial account: $
48. Bonds, mutual funds, or publicly traded stocks
Fxarpies! Bond funds, investment accounts with brokerage Tims, money markel-accounts
No
CH Ve voscnees “ Institution or issuer name:
$

 

 

 

19, Non-publicly traded stock and interests in Incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

No Name of entity: . % of ownership:
C) Yes, Give spacific 0% %
information about 4 i
BHO cccecscresesesnecereen 0% %
0% yy

 

Oficial Form 1D6A/8 Schedule A/B: Property page 5
Diane Renee. Evdmann

Fisol Rare Middio Nenre Last Nara

Qebtar 4

"20, Government and corporate bonds and other negotiable and non-negotiable Instruments

Negotlable instruments include personal checks, cashiers’ checks, promissory notes, and money orders,
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering thern.

‘BNo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case-number ttksown): | G- a] z 4,9, ~ mde.

C1 Yes, Give specific Issuer name:
information about
{SPs ecesssereeenseenee S$
$
§
21, Retirement or pension accounts
Examples: interasts in IRA, ERISA, Keogh, 401(k}, 403(b}, thrift savings accounts, orother pension of profit-sharing plans.
No
C] Yes. List each
account separately, Type of account: institution name:
404(k}-oF similar plan: $$
Penslon plan: $
IRA: §
Retirement account: $"
Keogh: $
Additional account $
Additional account: $
22, Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from @ company
Examples; Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others :
No
CY Yes ics institution name or individual:
Elseiic: $
Gas: $
Healing of: $ ,
Seourity deposit on rentat unit: $
Prepaid rent: $
Telephone: $
Water: §
Rented furniture: $
Other; $
23, Annuities (A contract for a periodic payment of money to you, either for tlfe or for a number of years}
No
DY )S veereseccenene $ssuer nameand description:
$
§

 

Adfiale] Earn IRAIR Schedule A/B: Property
     

Debtor 1

CNEL. Eedmean ra Case number (RAnown: 14 a NL 3K - Wig

FinfName | Midife Naina: Laat Raine

- 94. interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C, §§ 530(b}(1), 529A(b), and 529(b}(1).

reaeenseeuacnarecanyans “Institution name and description, Separately file the records of any interests.14 U.S.C. § 524(c):

 

 

25, Trusts, equitable or future interests in property (other than anything Hsted in line 1}, and rights or powers
exercisable for your benefit .

No eg A a eed ee ee Re Tran ee a ee Re Le reg RE IE RG wane mm AE ANE ee ee Ee teen a es RE

Cl Yes. Give specific
information about them....! i$

Degen ce erate “ui ut ypemunenie weatcermauurggnation tarteemmanee Wha) SReyareahbeetaha a aarancarlneteanmacined anime amena gra mai mime ses cenies enna

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: interet doriain names, websites, proceeds from royalties and licensing agreements
GO

lL Yes, Give specific
information about them... °§

Legace ents coecutcany amine geenentigh eta HEE in a ane Stay fang meme a a Ran ete taia dN aa Ste mea ey SANE neat Mee ene eaten ntl

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exctuelve licenses, cooperative association holdings, liquor licenses, professional licenses ~

dlc

 

 

 

C] Yes. Give specific i
information about ther... | 1
: Money dr property owed to you?’ Current value of the
. portion you own?
Do not deduct secured
claims or exemptions,
28, Tax refunds owed to you
No epee siete teietty igmanineen: nee sienna nine
C Yes. Give specific inforniation ! | Federal: S
about them, Including whether =~ OO
you already fied the returns ; ; Slate: ee

ald the tax Yas. aise Locat $

20, Family support
Examples: Pasi due or lump sum alimony, spousal support, child support, maintenance, divorce setilernent, property settlement
yi Ni

 

oO

LD Yes, Give specific information... : ‘
| Alimony: $
i Maintenance: So
Support $_
i
| Divorce setllemerit: §
| Property settlefent: $

; 30. Other amounts someone owes you
Exanples: Unpaid wages, disability insurance payments, disabilty benefits, sick pay, vacation pay, workers’ compensation,
; Social Security benefits; unpald joans ‘you made to someone sise
S No

 

(l Yes, Give specific informaiion........

 

[eee etree $<

 

Oficial Forne FOBASE Schedule AJB: Property page 7
Debtor 4 Diane. Renee. Endnan aN Caséirumber (i inaen. 14- 419387 NSH.

First Narn: tiddia Rani inst Nama,

31. Interests in insurance policies
Examples: Health, disabilily, or life insurance; health savings account (HSA): credit, homeowner's, of renter's insurance

GE No

Cl Yes. Name the insurance company = Gompany name: Beneficiary: Surrender or refund value!
af eagh policy and list its value. ...

%
$
$

: 39. Any interest in property that is due you from someone who has died

if you are the beneficiary of a Eving trust, expect proceeds from a life insurance pdlicy, or are currently entitled to receive
property because someone has died.

Noa
LE Yes. Give specific information.

 

1 eee vaya aes sa numa ye etsy iatinnaneamd deaipcnenensna oeeninninec tea on atsnntinaan Saf aetnpmatnnaintanaenmecamensatncnatnnenn tt

33, Claims against third parties, whether or nat you have filed a jawsuit or made a demand for payment
Examples: Accidents, amployment disputes, insurance claims, or rights to sue

1 No LN rn

q Yes, Describe each alaim, wwe nscien | :

Teed Tray, Mark Calvert, Bradley Cohen. ee Unlenowrn
34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights

to set off claims

w No

LE Yes. Desoribe each claim, css

 

 

35, Any financial assets you did not already list

E) No Cows and gold bars ivi dhe possession OF ee

DH Yes. Give specie nto | Sis boe Mark. Calvert an vweennenrrend PACA COD.

 

 

36. Add the dollar value of all of your entrias from Part 4, inclading any éntries for pages you have attached
for Part 4. Write that number here  cstatnuniuiti-tinnannestnananninenenununen einai aD s Vi nown

 

 

Eee Posen Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1...

 

_ 37.Do you own or have any legal ar equitable Interest In any business-related property?
no Go to Part 6.
C) Yes. Go to line 38.
Gurrent vaiue of the

portion: you unr?
Go not daduct secured claims;
or-exemptions.
38. Accounts receivable or commissions you already earned
UO) No epee . ronnie wees

 

(J Yes. Desaribe......

ee

 

39, Office equipment, furnishings, and supplies
Examples: Business-related computers, ‘soitware,.modems, printers, ceplers, fax machines, .Fugs, télaphenes, desks, chairs, electronic-devines

Ci No

 

QC] Yes. Describe... 's
i i

Affiaiel arm 1B AA: Sohedule A/B: Property page 8

 
owtert Diane Renee. Erdmann

Firat Nara Middle Name Last Nene

. 40. Machinery, fhtures, equipment, supplies you use In business, and tools of your trade

L} Ne
Ud Yes. Describe sice.4

ejececaeet ge necesita ects type pt anh pre na ttt fatten bine EE ache tt 4 IR a HE IT 2 EST IS eee errr tte

ste cten nine nets une nitamtenren stn sheeting

_ ad dnventory
. is No porn cena he cept vnnesun we watch genni ae Aan di idnmccteene ad eter an cobeg an emai ate mene RARE ARR ET SI ANE RNG aE A TE
C) Yes. Deseribe....../ 5
Fee ata a nunnquaqe even ips snanes nent onda magna tennant mane ta aan Ma aa Ba weet

42. interests in partnerships or joint ventures

 

 

CJ No

(i Yes, Descritte...... Name af entity: %-of ownership:
te
%
%

 

_ 43.Gustomer lists, mailing lists, or other compilations
(d No
Yes, Do your lists include personally identifiable information (as defined in 11 U.S.C. § 10144 1A)?

2 No

tT
C] Yes, Desorbe........ i

- 44, Any business-related property you did not already list
* LIF No

CL) Yes, Give specific
INFOPTATON vores

 

 

 

 

 

45, Add the dollar-value of all of your entries ftom Part 5, including arly entries for pages you have attached
for Part 5. Write that number Were .......csscsscseseressssseesensaersssneessussonnanteripsesennnetseavenrsntenrsnsovecueearsnasgnanntar gerne ewannagrcere4 >

a

Caseinumber grmtoun 19-4] £38 ~MAFi f

oo

F>

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.

If you own of have an interest in farmland, fist it in Part 7.

46,0 yeu own or have any legal or equitable interest in any tam or commercial fishing-related property?

; No. Go te Part 7.
(3 ves. Go to ine 47.

Current value of the
portion you own?
Do not deduct secured clalms

or exemptions.
: 47, Farm animals
' Exampies: Livestock, poultry, farm-raised fish
Ud ‘No
Lj VES ceccnntnanannteef eee an ea Ee
i PS
a pct aeaeamiatanenennn nee ne A ne Ree SIRE et npn a et ;

mffiaial Farm (OBA/B Schedule A/B: Property

page 9

 
Exvdunn

Last Name.

Diane Renee

Debtor 1
Fit Nqiner Biddle Name:

48. Crops—either growing or harvested

 

 

Cl No ce ceppt anna ienanerwene A epee ob inn ae nt ok REN AR eee . ne eens tte
CI Yes, Give specific ,
[MPOTMALON, wees

 

49, Farin and fishing equipment, Implements, machinery, fixtures, and tools of trade

(No

 

 

 

 

COE YOS cssesssnsssererseseenen ———_—— LL ee —
Loses. vee a a on ocean jgenine uevunenee ng mpeecedayretie mnt eine untpemtennme tne
: §0,Farm and fishing supplies, chemicals, and feed
L] No
CB YES vcteccresticsenf — ~ ” — -
a ve

 

54. Any fatm: and conimerctial fishing-related property you did not already Hat

C2 No

CI Yes. Give specifié |.
information...

 

52, Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
For Part 6. Write that murnbar Here 2... i scssesesessssssssenssnsssrarenersscensecsersarseeeesees essuanusecuneeansereyvecesnseuapuerseaceneesnsseesoaconenseetay

J rant 7: | Describe Ali Property You Own or Have an Interest in That You Did Not List Above

- 53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

 

 

Eno porter neon eee p cee tie an eet . on
Oi Yes. Give spect, :
information... sock i
beats eueeuneperttentneunninpnen tenance antares a cena ad

 -§4. Add the dolar value of all of your entries from Part 7. Write that number Here ciiccnsccccnsesensseseccnagenestsnrreneesssnsesteteenne

 

   

List the Totals of Each Part of this Form

55, Part 1: Total real estate, Hne 2 ocmirtntttuinannntnnnntetimpntntesiunnnnnnniianmnsiseteunannnsnttegannnie
: 56.Part 2: Total vehicles, line 5
57. Part 3: Total personal and household Items, line 15
| 58, Part 4: Total financtal assets, line 36
' 59. Part 5: Total business-related property, fife 45

gs

80. Part 6: Total farm- and fishing-related property, fine 52

 

Caseunuerber Gregus - | 4 elf t 135 : Yass \-|

 

 

 

 

 

 

 

 

. 61.Part 7: Total other property not listed, line 54 *F a
: a aerate dormer AE ET OE
| 62/Total personal property, Add lines 56 through G1. wen $ Unknown, — ‘Copy personal properly total “> +8

" 43, Total of all property on Schedule A/B. Add line 55 + EGG B2e svevccersesceceysssceveceesesenseenensssassacarasessecsnscanedntas conpanetascnneen aareay

itt mee ANCA

Schedule A/B: Property

 

 

$ Un knew

 

page 10

 

 

 
neoot lave Renee — Erdmann

 

 

 

 

First Nema Middle Name Last Name
Debtor 2
(Spouse, if fing} Fleet Name Middie Name Last Name
United States Bankruptey Court for the: fern District of LWasle ney fon
Case number 14-tZ38- MI [ Cheek if this is an
i kriovm) | amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04g

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying. correct information.

Using the property you listed om Scherlule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. IE more
space is néeded, fill out and attach to.this page as many coples of Pait 2: Additional Page as necessary. Of the tap of any additional pages, write
your name and case number (If known). ,

For each item of property you claim as exempt, you must spacify the amount of the exemption you claim, One way of doing so Is to state a
specific dollar amount as exempt, Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
tétirament funds—may be unlimited In dollar amount. However, If you claim an-éxemption of 100% of falr market value under a law that
limits the exemption to 2 particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount. ,

kes teontiey the Property You Claim as Exempt

 

4. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

( You are claiming state and federal nenbankruptcy exemptions. 11 U.S.C. § 522(b}(3}
vn You are claiming federal exemptions. 17 U.8.C. § §22(0)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill In the information below,

Brief description of the property and line on Current value ofthe = Amount of the exemption you claim Specific laws that allow exemption

 

 

Schedule A/B that lists this property portion you own
Gopy the value from Gheok only one box for each exemption.
Schedule A/B
Brief “re .
description; Car . g_a AOD Cis
. og 100% of fair market value, Up fo
Line fore Aft: 3, | any applicable statutery limit | \ U SE, 53a ( b) (2)
Brief e

description: ues 2 ISO Os

 

 

 

 

400% of fair market value, up to
Sonedute A/B: b PA 100 applicable statutory limit ius c. 422 DQ)
Aeeoipton: — -<etrOnICs slo as

100% of fair market value, up to
ane oe Ae any applicable statutory limit U U5.C. 53d IDE!

 

3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/04/22 and every 3 years after that for cases filed on or after the date of adjustment.)

t?

54 No

C1] Yes. Did you acquire the property covered by the exemption within 1,245 days before youfiled'this case?
[3 No
id Yes |

Official Form 406C Schedule C: The Property You Claim as Exempt page 1 of
Diane. Renee. Leda Kin Case number ueanonn, 9-4 IZ 3X- a Jit

Firat Rame. Middle Name Last Name

eed setts Page

Debtor 4

 

Current value of the
portion you own

Srief description of the property and line
on Schedule A/B that lists this property

Amount of the exemption you ciaim Specific laws that allow exemption

Copy the value from Gheek only one box for each exemption

Schedule A/B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eserioton: collect, bles $ G00 a
100% of fair market value, up to { ‘
Line from 8 : an
Schedule A/B: any applicable statutory limit | [ VS C. 539 [b) {2 }
100% of fair market value, up to ,
Line from . a ~
Sthadule A/B: 4. any-applicable statutory: limit ij] V4.0. G32. [ b) f: 2)
desorption: biveanmns g_ 450 Os
: + “Wd 100% of fair market value, up to , fl C
Sarees A/B: 1 any applicable statutory limit ! ] U SC. SAP (by: 2)
doseription: a othes $ 300 BE
: 400% of fair market value, up to ( /
Line from | | . se
Schedule A/B: ~ any applicable statatory limit U 4. C. Doe (bf. 4)
decarption: 4 ewe.l fy § [00 Os_ |
100% of falr market value, up to
ele A/B: jt) any applicable statutory fimit | | Uv 4 Ot Be a fo 4)
Bescon: ACY cater unals re
gn 400%. of fair market value, up to
Seheduls AIB: 13 any applicable statutory limit V.6.6 (2.
Brief
desorlption: § mi
Line from O 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Cis
Line from (2 100% of fair market value, up to
Schedule A/B: -——— any applicable statutory limit
Brief
description: §. Os
Line from C) 400% of faly market value, up to
Schedule A/B: ~~ ary applicable statutory limit
Brief
description: $ Cs _
Line from (3 100% of fair market value, up to
Schedule A/B: any applicable statutory fintit
Brief
description: § is
Line from CJ 100% of fair market value, up to
Schedule A/B:). ——— any applicable statutory linalt
Brief
i . $ Lis
daseription: ;
Line from (4 100% of fair market value, up to
Schedule A/Bi any applicable statutory limit
Offical Form 106 Schedule C: The Property You Claim as Exempt page 2_ of A
We Reanc rales

Debtor 4 Diane kenee Erdmann

Firat Name Middle Nema Last Name

 

Debtor 2 .
(Spouse, if faing} First News Middle Name Last Nama

United States Bankruptey Court for the: Wesk rp _ District of ins hn ag ton ,

Cage number IG-HtZ33- WMH

fi known

 

(J Check if this is an
amended filing

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12415

Be as complete and accurate as possible, lf two.married people are filing together, both are equally responsible for supplying correct
information. f mare space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any.
additional pages, write your name and case number (if known). ,

 

 

4. Do any creditors have claims secured by your property?
LK No. Check this box and submit this form to the court with your other schedules. You have frothing else to report on this form.
(2 Ves, Fil in alt of the information below.

List All Secured Claims

i

2, List all secured claims. [fa creditor has more than one secured claim, list the creditor-separately
i for each claim. f more than one creditor has a particular claim, list the other creditors In Part 2.
As much as possible, list the claims In alphabetical order according to the creditor's name.

 

Gohieir
Arie

    
 

i

 

 

 

 

[ 2.4 Describe the property that secures the olaim: $ $ $
: Crediter's Name — - 7 i
|
Number Sireat _ __]

 

 

ds of the date you file, the latin is: Check all that apply.

. my Cantingant
i [a Unliquidated

 

 

Giy State ZIP Coda [3 Disputed :
; Who owes the debt? Check one. Nature of fen, Check all that apply.
£3 Debtor f only O] An agreement you made {such as mortgage or secured
17 Debtor 2 only ear loan) :
Debtor ¢ and Debtor 2 only (1 statutory lien (such as tax lien, mechanic's Hen)
CY At Jeast one of the debtors and another (1 Judgment lien from a iawsuit

Td Other fincluding a sight to offset),
; 2 Check if this claim relates fo a

 

 

 

 

 

 

 

 

 

 

 

: community debt
i. Date debt was incurred _Last 4 digits of account FUT ee on cetrettensseamssnmterasnnituarmasnsnec cael
(22) Deseribe the property that secures the claim: §. $ §.
| Srediiors Name cc .
Number Sires | : wa tent

As of the date you file, the claim Is: Check all that apply..

{4 Contingent
: ) unkguidated i
: City State ZIP Code C] Disputed i
: Who owes the debt? Check one, Nature of lien. Check all that apply.
i (2 Debtor 1 only () An agreement you made (such as morigage or secured i
~ O Debtor 2 only car foan} :
| (Debtor 1 and Debtor 2 only C] Statutory lien (such as tax lien, mechanics lian) :
' [2D At teast one-of the debtors end enother C2 Judgment fien from a lawsult :

C2 Other (inctuding a right to offset)
QO] Check if this claim relates to a

community debt :
Date debt was incurred Last 4 digits of account number 3

Si awab SH eM

pen as : Ho sgon soo a © anpeengted
te that number here: F |

Add the dollar value of your entries in Column A on this page. Wii

 

 

 

 

 

” Offinial Farm 10GD Schedule D: Greditors Who Have Claims Secured by Property , page # of |
Debtor 1 Renee. Evd TVG Mh

 

 

 

 

Mitdle Name East Name
Dabtor 2
(Spouse, if fling) First Name Middle Name Last Name
United States Bankruptey Court for the: Weston District of we sbi g for
Cl Check if this is an
G b -§ ~ PV 4s . °
sworumber 14-42 3%-MIH See a ting

 

Official Form 106E/F |
Schedule E/F: Creditors Who Have Unsecured Claims 1245

Be as complete and accurate as possible, Use Part 1 for creditors with PRIGRITY claims and Part 2 for creditors with NONPRIORITY ciaims.
List the other party to any executory contracts or unexpired leases that could restlt In a claim. Also fist executory contracts on Schedule
AIB; Property (Official Forn 146A/8) and on, Schedule G: Executory Contracts and Unexpired. Leases (Official Form 106G}. 00 not inctude any
creditors. with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you néed, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

i List AH of Your PRIORITY Unsecured Claims

 

 

4. Do any creditors have priority uiisecured claims against you?
(I No. Go to Part 2.
Yas.

_ 2% List all of your priority unsecured claims. i-a-creditor has rnore than one priority unsecurad claim, st the creditor separately foreach claim. For

i each claim listed, identify what type of olalm it Is. If a claim has both priority and nonpriority amounts, list that claim here and.show both priority and i
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority :
unsecured clalms, fill out the Continuation Page of Part 1. if more than one creditor holds @ particular clatin, list the other creditors In Part 3.

{For an explanation of each type of clalrn, see the ingtructions for this form in the instruction booklet.)

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ma!
2.4 "
| RS _ Last digits of account number ¥77_F s_Un ki Mg) {C ¢
. Priority Creditors Nama
: Dent. of lyegseru When was the debt incurred? AOIe
: Number? Street CG
Ez As of the date you fife, the claim is: Check all that apply.
ttSne CA FB BRBCLBO O comingent
ity Slate ZIP Code
LJ unliquidated
: Who Incurred the debt? Check one. C disputed
{ PX Debtor 1 only
[2 Debtor.2 only Type of PRIORITY unsecured ciaim:
5 Debtor 1 and Debtor 2 only C2 domestic support obligations
At least one of the debtors and anather fk Taxes and cenain other debts you owe the government
‘ QO Check if this claim is for a community debt CJ ciginis for death or personal injury while you ware
Is the clalm subject to offset? intoxicated
Xr ] other. Specify
wa EB earanra ence cecastnneniptncomunsevgnpeeatain —_ . omnes
22 | ] R S Last 4 digits of account number § 774_ $ Wlocenr ¢ all $ :
: Prority Credtior's Narre Wh the debt - : O ' :
, . en was the debt incurred’ . .
Dept. of Treasure. BOF. .
Numbed Street oc :
As of the date you file, the claim is: Check ail that apply. :
Fre sno CA __ FRB R-COBD OI Contingent
City State. —=S« ZIP Code C1 Uniiquidated :
Who incurred the debt? Check one, C1 disputed ;
BX Debtor 4 only Type of PRIORITY unsecured claim:

(3 Debtor 2 only
© Bebtor t-and Debtor 2 only
1 At least one of the deblors and another

Cl Domestic-suppert obligations
St taxes and cerlain other debts you owe the goverment
{Claims for death or personal injury while you were

 

LA Check if this claim 1s for a community debt intoxicated /

is the claim subject to offset? £3 Other. Specify j

No ,

wo OS ne ce cetcee tenet etnies ee oe cp eu 4

oe ke em anil Sphhodeln CHO Cradtinre Wino Have Linsacured Ciaims nade 1 af a
Endmann

Last Name

Diane kenee.

First Name Middle Name

Debtor 4

ae All of Your NONPRIORITY Unsecured Glaims

Case number ttenqvat_. 1g ‘ i 235"

-MSi

 

3. Bo any creditors have nonpriority unsecured claims against you?
Q No. You have nothing to report in this part. Submit this form to the court with your other schedules.

es

, 4. List all of your nonpriority unsecured claims in the alphabetica
nonprlotty urgecured claim, Hét the creditor separately for each clal
included in Part 1. If more than one creditor holds a particular claim,

claims fill out he Continuation Page of Part 2.

 

 

 

 

 

 

   

| order of the creditor who holds each claim. if a creditor has more than one
m. For each claim sted, identify what type of clair it fs. Do not list claims already
fist the other creditors in Part 3.1f you have more than three nonpriorlty unsecured

i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44 A oo 7 . a I
meri can Ex JUPSS Last 4 digits. of account number Unknown
: Nonariority Creditors Name i $l kucun
- 3 When was the debt incurred? Lhe ZAD :
0 Bok 91535
i ai d Street :
al kaso TX 79998
City State Zip Code As of the date you file, the claim is: Check all that appiy.
Q) Contingent
Who incurred the debt? Check one, £] Unequideted
Debter 4 only i] Disputed
(0 bebtor 2 only
CE Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
CF At least one of the debtors and another (2 student loans
GQ Check if this claim fs for a community debt C1 Obligations adaing out of a separation agreement or divorce
that you did not report as. priority claims
ts the claim subject to offset? (Debts to pension or profit-sharing plans,-and other similar dois
: ‘BX No Other. Specity_ Cred/t Coral
CY ves
je2 | 7 - te, aw LE ey Last 4 digits of account number in kviwsA__ $ Pad i
: Nonprlorty Creditors Name When was the debt incurred? i
3365071 9th Ae S - Bide E
Number Street :
f . - As of the date you file, the claim is: Check all that apply. :
Feder | Wan WA Frou ¥ pPly
Oily U State ZIP Code O) co ntingent
Who incurred the debt? Check one. LJ Unkquidated !
EK Debtor 4 only OF Disputed f
C1 debtor 2 only .
G2 Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured ¢laiin:
=
C2 Atleast one of the debtors and another (J Student foans :
(2 Obligations arising out of a separation agreement or divorce
i i Check if this claim Is for a community debt that you did not report as priority claims :
i Is the claim subject to offset? CY Debts te pension or profit-sharing plans, and olher similar debts
a Other, Specity__c%ez0 fal — :
Cl ves :
2 ppm raat. c x ai ? = ta sere
43 Che 42 an L USA / 74) eS Hss0c. : Last 4 digits of account number tMknown $ Un huowa i
: iar itor’ ‘ i
Nonpriarity Gregitor's Name When was the debt incurred? G/M - 20/7
1G30 Olney Ave |
Nuraber Street f c
C herry Lilt AJ 2 O8003 As of the date you file, the claim is: Check all that apply,
City t State ZIP Code

Who incurred the debt? Check one.

. Debtor 1 only
LJ Debtor 2 only
(CI Debtor 1 and Debtor 2 only
(3 At jeast ons of the-debtors and another

[3 Check if this claim is for a community debt

Sine olaim subject to offset?
No
QO ves

Ofiniel Farm ThArir

J Contingent
i Unliquidated
1] Disputed

Type of NONPRIORITY unsecured clainn:

1 student loane

LJ Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

( Pebts to pension or profit-sharing plana, and other similar debts
Other. Specify C4 ft 6.

Schedule GIF: Craditors Whoa.Have Unsecured Claims

page 'Z of _
Debtor 4 Die ne. Ren fe. Erebmaon Case number of kan] } g = Of 258. = MoH. ——

First Name Middle Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

Aiter listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ay

. Laat 4-digits of account number . 2
J Discover Card | a ZR2Z +5 — 5/2,933

‘Nonprionly Creditors Name et :
_ When was the debt incurred? AUIO-Z01 ¥
PO Box Gio03

Number Street As of the date you file, the claim is: Check alt thai apply.

_Carol Stream J L. 491671 ;

Gly State ZIP Code (J Contingent

Cl Untiquidated
Who incurred the debt? Check one. 2 disputed
ett atily > , ,
Bebtor 2 only Type of NONPRIORITY unsecured claim:
( bebtor 4 and Debtor 2 only C) student loans
C) Atteast one of the debtors and another C1 Obligations arising out of a separation agreament or divoree that
; . you did net report as priority claims
Cc i ¢ ebt

4 a heck It this claims is for a community d (2 Gebts to pension or profit-sharing plans, and other similar debis
Is the claim subject to offset? 6 Other. Specity_ Cited (t Clind
» | Bho
i 0 Yes
45] Last 4 digits of tnumber A“ #4
t as its of accoun
: ” vel. la | lick 9 — —

 

 

ey Craditor’s Nami
> Michael Crees cn if dL Gates When was the debt incurred? . ROI ‘
£ Yih five. nf wore :

 

Number Street
; As of the date you file, the clalm is: Check all that apply.

Gy Sale P Code C) contingent

CI] unliquidated
Whe incurred the debt? Chesk one. O olsputed .

, Debtor t only : :

( patitor 2 only ‘Type of NONPRIORITY unsecured claim:

C1 Debtor 1 and Debtor 2 only O) student loans

LJ obligations arising out of a separation agreement or divoree that
you did nét report as priority claims

C2 debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? YM Other. Specify “she

Ne
Yes

(2 At teast one of the debters.end another

, Gi Check if this claim is for a community debt

 

 

 

pre puesto, pt eee de deates re PEE Bt

iy ‘ef ale. She rf btw OFF, : of Wei f le Last 4 digits of account number

Nonarorily Crediter’s Name Shiai
4 i 4 5 We. 4 dean Ave. Sy ‘Le 2 3¢> When was the debt incurred? AO i S

Number Street

 

 

As of the date you file, the claim is: Check all that apply.
Atte WA FS12)
‘ City State ZIP Goda QJ contingent
: LJ Unliquidated
; Who incurred the debt? Check one, Oo Disputed :
: TAvebtor 4 only
: C1) Debtor 2 only Type of NONPRIORITY unsecured claim: :
: (2 bebtor # and Debtor 2 onty Student loans

CJ At least one of the debtors and another CL) Obtigations arising out of a separation agreement or divorce that

you did not report as priority claims

 

. Qi Check if this ctaim ts for a community debt Debts to pension or profit-sharing plans, and other similar debts
: ts the claim sublect to offset? Other. Spécify Aterney

; [

: No

2 ves

”Agintel Cee (AGE Srharcuile GIF: Cracditora Who Have Unsecured Claims . page 3 of 6
Debtor f

First Namie Middle Name Last Name

Diane Renee. lerebmann

Case number gancwy,

Your NONPRIORITY Unsecured Claims — Continuation Page

19-412 3¥- MSH

 

After listing any entries on this page, number theni beginning with 4.4, followed by 4.5, and so forth,

 

 

a 7

 

 

 

 

 

 

 

 

Last digits of.account nimber MA. __

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Thomas Quinlan f Synth Alt: ng, 3M
i Nonptiodity Geaditor’s Name :
: Sd When was the debt incurred? a0 IS i
a ($27 Dock SF
i umber Street ; i
‘ — - ; As of the date you file, the clair is: Check all that apply. :
laLomea LA PFIO2X
oy Stata ZIP Code (2 Contingent
J Uniiquidated :
Who incurred the debt? Check one. C1 bieputed i
X pebtor 1 ortly
(3 Debtor 2 only Type of NONPRIORITY unsecured clair:
CE Debtor { and Debtor 2 only Student loans
C3 At least one of he debtors and another 1 obligations arising aut of a separation agreement or divorce that
. did not report as priority claims :
Q f ity deb yeu
Cheek if this claim ts for a community debt Ql Bebts to pension or profit-sharing plans, and other similar debts i
Is the claim subject to offset? Other. Spooity Abtorney
, t i
Siw |
CI yes
|_| Last 4 digits ofaccountnumber $
i Nonpriorlty Graditor's Name i
When was the debt incurred? i
b St . se
Number Faek As of the date you file, the claim is: Check all that apply, i
Tay Siale ZIP Code C) contingent
OQ) Untiquidated :
: Who incurred the debt? Check one. © disputed
i C2 Debtor 1 only
(al Debtor 2 only Type of NONPRIORITY unsecured claim: i
() debtor t and Debtor 2 only €] Student foans
C1 At least one of the dabtors and another {1 obligations arising out of a separation agreement or divorce that ;
So : did nat report as priority claims i
: (J Check if this clairn is for a community debt you i
' heck ¥ 1 Debts to pension or profit-sharing plans, and other simiter debts :
: is the claim subject to offset? other. Specify
LJ No
\ L) Yes
i ngyesaw eanatencime mate asd ont ee arpab tne meeneenbmecenseatsn ae — .
|_| s
; Last 4 digits of account number _ :
: Noapriority Creditors Name i
: When was the debt incurred? :
Number Street As of the date you fife, the clatmn is: Check all that epply,
: Gily Stale ZIP Code CI contingent
CE untiquidated
: Who incurred the debt? Check one, [3 disputed

Mttiaiel Darr 40ecle

(2 Debtor 4 only

(J pebtor 2 only

Debtor 4 and Debtor 2 only

©) At least-one of the debtors and another

O Check if this cluim is for a community debt
is. the claim subject to offset?

Q No

(I Yes

Type of NONPRIORITY unsecured claim:

Gl student foans

©) obligations arising out of a separation agreement or divorces that
‘you did not report-as priority claims

C1 debts to-pension or prafit-sharing plans, and ather similar debts

OQ) offer. Specify

Schadule EI: Craditora Who Have Unsecured Claims

page 4 of B_
Dabtor 1 Dy ane. he Mee. Ev A Mah _ Case number itirew) i G ~-GIZSS - vw 3H

First Nama "Aliddle Name "Last Name

List Others to Be Notified About a Debt That You Already Listed

 

; & Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed In Parts 1 or 2. For
; example, If a colfaction ayency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 7 or :
i 9, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed In Parts 4 or 2, list the :
' additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page,

Un bnown On which entry in Part 1 or Part 2 did you list tha original creditor?

Name

 

Line q af of (Check ane): Cl Part 4: Creditors with Priority Unsecured Clalms i

 

 

 

 

Number Street XY Part 2: Creditors with Nonpricrity Unsecured Claims
Last 4 digits of account number Wknown_ i
l/ 1 bnown On which entry: in Part t or Part 2 did you tist the original creditor?
Nama

Line 44.3 of (Check one); O Part 1: Creditors with Priority Unsecured Claims

Number Street “hdc Part 2: Creditors with Nonpriority Unsecured
Claims .

 

 

Last 4 digits of account number _Un know

 

 

 

 

 

 

 

 

 

ily State FIP Gade
. _ On which entry In Part 1 or Part 2-did you ist the original creditor?
Name
Line of (Cheek one): O Part 1: Creditors with Priority Unsecured Claims
Number Streat Ol] Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): ©] Part 1: Creditors with Priority Unsecured Claims
Nuraber Street 1 Part 2: Creditors with Nonpriority Unsecured
. Claims
Last 4 digits of account number ee
7 - On which entry in Part 7 or Part 2 did you list the original creditor?
Name
Line of (Check one): 0) Part 4: Creditors with Priority Unsecured Clalms :
Nurtiber Street () Part 2: Creditors with Nonpriority Unsecured
Claims :
: Last 4 digits of account number = :
Olly a . a akate nant? Code . eta i
On which entry in Part 1 or Part 2 did you list the original creditor?
Name ‘
Line of (Check one}: CJ Part 4: Creditors with Priority Unsecured Claims
Number Sireat Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber 0
1 coven State 2 C08 acer we
5 On which entry in Part 1 or Part 2 did you list the original creditor?
ame .
Line of (Check one): (3 Part 4: Creditors with Priority Unsecured Claims
Number Street (2 Part 2: Creditors with Nonpriority Unsecured
Claims
Cy Saw SP Code Last 4 digits of account number_

Aatialal Deen JNO Schedule EME: Grediters Who Have Unsecured Claims nage & of io.
pebiort Luang, Renee Evidmena case nuinbervemamn 9 - FI ZBE - wast

First Nome “Middla Name” “cast Name |

 

Add the Amounts fer Each Type of Unsecured Claim

6. Total the arnounts of certain types of unsecured claims, This information Is for statistical reporting purposes only. 28 U.S.C. § 169,
: Add the amounts for each type of unsecured claim.

Total claim

: Total claims 6a. Domestic support obligations 6a, $

 

 

 

 

 

 

from Part 4 6b. Taxes and certain other debts you owe the
government 6b, 3 (/A knotun
6c. Claims fer death or personal injury while you were
intoxicated Gc, $
1 ‘6d, Other, Add all ofher priority unsecured claims.
Write that amount here, 6d. +g
6e. Total, Add lines 6a through 6d. 6e.
s Unknown
Total claim
. Total claims 6f, Student loans 6f. 5
from Part 2 fg. Obligations arlsing out of a separation agreement
: or divorce that you did not report as priority
claims 8g. 5 secanmuccace
8h, Debts to pension or profit-sharing plans, and other ;
similar debts Sh g

 

6i. Other. Add all other nonpricrity unsecured claims,

Write that amount here, 6. ots Uh known

 

 

 

§j, Total. Add lines 6f through Gi. a Bh
s_ VA know)

 

ae ok ee ire. Pend Beare til Mauna insariren Clisaiens pace ta of tr
       
   

SRM EE CRC sree ee

Debtor Diane_Renee E vd marin

First Name Middle Name Last Name

 

   
 
       

Debtor 2
(Spouse W fiting) Fist Name Middle Name Last Name

United States Bankruptey Court for the: We sheen District of We an 1g dor
Gase number 1G: rf 23% “43H

{If known)

 

Lat Check if this is an
amended filing

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/18

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. [fF more space is needed, copy the additional page, fil It out, nuniber the entries, and attach it to this page, On the tep of any
additional pages, write your name and case number (if known).

 

 

1, Do you have any executory contracts or unexpired leases?
No. Cheek this box and fle this form with the court with your other schedules. You have nothing else to report on this form.
( Yes. Fill in alf of the information below even if the contracts or leases are listed on Schedute A/B: Property (Official Form 406A/B}.

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone}. See the instructions for this form In the instruction booklet for more examplas.of executory contracts and
unexpired leases, :

Person or company with whom you have the contract or lease State what the contract or tease Js for

 

 

Nanie

 

Nurber Street

 

State ZIP Code

DREW er EAR oan bo Rie eg yea DRACO ce

 

 

 

Number Street

 

HY. State__2IP Code

petntie sage pupteecteyerne tsp vip gper h 0S Seng Pe aat ead

  

 

Name

 

Number Street

 

1 I orc nr rena gee SRR, IP COI nee ames cone snins stig nee Solem tat nase

 

 

i Names

 

Nusiber Bireet

 

CIN se cpeeaetnrnnnyonninenm SMG, ZIP Code.

AN reciente, tna pee RC Te TEE epee EES en ESOT ee TREE te atl UN UT ta ENS

 

 

 

Name

 

i Number Street

 

i City State ZIP Code

Aheiet Cesen 4G @nkaduie G: fxecutory Contracts and Unexpired Leases page 4 of |.

ected Sepa cea EB ender EERIE NIE eS 2m eo nD at aes ff YE etek NE oT EEA AI met BGP RG DREN PT ATE Mai tend pe man tate degen ranean Tak Oa

Co Aa OS AEE ba eg BE BSD SEN aE PIs AE PR RE Dem IEE EE RENAE EE YEE MBIA PR arnt ARUP ITI Or QTE MEME ER re ea HL LEVEE CSA SRR
inthis information to identify your case: AU ae

 
       
        

   

 

 

Debtor 4 Diane Renee Erdmann
. Ficat Neme Middle Name Last Hame

Debtor 2

(Spotise, If fillng} First Nama Middle Name ast Name

t :
United States Bankruptcy Court for the: Western District of h/a shin fon

Case number Ig Z Gi 2.38-IN34

Cj Check if this is an
amended filing

 

Official Form 106H

 

Schedule H: Your Codebtors 42115

Codebtors are people.or entities who are also liable for any debts you may have, Be as complete and accurate as possible. If two married people
are filing tegether, both are equally responsible for supplying correct information. [f mora space is needed, copy the Additianal Page, fill it out,

and number the entries in the boxes on the feft. Aftach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question. ,

ene tees EE nn noe ee ee eee epee es eeepc QE ance Ag Rg ene tn GE gmt Be eee cee TN ERE SE RH an ik cet RN ame TE ne tree HERE a Oe Cm me oo

1. Do you have any codebtors? {if you are filing a joint case, do not list either spouse as a codebtor.)
» OT No
: C] Yes
2. Within the last 8 years, have you lived In a community property state or territory? (Community property states and territories include
: Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
“Ba No. Go to line 3,
Cl Yes. Did your spouse, former spouse, of legal equivalent live with you at the time?
LJ No

i CY Yes. in which community state or territory did you live? . Filia the narne and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

: Number Slreet

 

Gly State — ZIP Code

3. In Column 4, list all of your codebtors, Do not include your spouse as a codebtor if your spouse Is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the eréediter on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F}, or Schedule & (Official Form 106G), Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Colunin 1: Your cadebtor Column 2: The creditor to whom you owe the debt
Check alt schedules that apply:
3.4
O) Schedule D, line
i Narre ;
: UO Schedule E/F, line ;
Number Slreet QO Schedule G, tne
COIN ecco ee nnn eee ae on tale _ oe IP COPE ee tne eee ne oe a vue _
3.2 :
CO) Schedule D, fine '
Name . :
O) Schedule E/F, line :
Number Sireet CL] Schedule G, line
3.3
CE Schedule D, line
: Name :
; (1 Schedule E/F, line i
| Number Street CL) Schedule G, line i

5 nee ete e ae enna pe ee rnte age OE Re ME a ee pear SE ERATE I a een

ae oa mm ob ee ch Lhe Whee te ed ne hkkoeee nana 4+ af |
   

Debtor 1 GNe. enge. UA YTIAL
First Name Middle Nace cast Name

Debtor 2 .

(Spouse, If filing) Fifst Name Middis Name Last Name

United States Bankruptcy Court for the: les fev. District of is shingfon
Case number q- L f Bor . ;

Of kncwe}

 

 

 

Check if this is:
An amended filing —

Ch A supplement showing postpetition chapter 13
Income as of the following date:

Official Form 1061
Schedule I: Your Income

a ee
MM? DD YYYY

42145

Be as complete and accurate as possible. if two married people are filing together {Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information, If you are matried and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your Spouse ig Hot filing with you, do not Include information about your spouse. if more space is needed, attach a
Beparate sheet to this form. On the top of any additionat pages, write your name and case number (if known). Answer every question.

inne Pore’ Employment

“4. FH in your employment

information. DO MKO A cues
if you have more than one job,
attach a separate page with
information about additional Employment status B¥Employed
employers. Cd Not employed
Include part-time, seasonal, or
salf-erployed work. .

Occupation

du pace eA ty ape RAL TES ASME ARS OES Arye nek tacts 3

Debtor 2 or non-fiting spouse

voy pecan Wek eh ETA TDNTS REET A ENT

(J Employed
1 Not employed

 

 

Occupation may include student
or homemaker, if It applies.

Employer's name

Employer's address
Number Street

ae

ne

ent WA 99033.

City Stale ZIP Code

Staot date 4aeefia

How long employed there?

(Global Trans porta Horr
13209 Or Aye. S

Number Street

nee

eo

i

__
Gily State ZIP Code

 

[fecue ovs Details About Monthly Income

Estimate monthly income as of the date you file this form. if you have nothing to report for any fine, write $0 in the space. Include your non-fillag

spouse unless you are separated.

if you or YOU nerfiling spouse have more than one eraployer, eurnbine the information for all employers for that person on the iines

below. If you need more space, attach a separate sheet to this form.

For Debtor 2 or
non-tiling spouse

 

For Debtor 4
: 2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what {he monthly wage would be. 2.
' 3. Estimate and list monthly overtime pay. a4..4+83 |

$

+ $ co

 

: 4. Calculate gross Income. Add line 2 + line 3. 4.

0 _|

 

 

 

—

paae 1
Daw Renee Eafbmann

Firat Name Nidala Name Last Nahi

Cebtor 1

 

 

 

Casemumber @moun}. 1G- Gla 3B - WisH

For Debtor 1

For Debtor 2 or
non-filing spouse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copy lite 4 Here. cseccsssssssssensensceessssnsnnensseretetecensan cnn cerdaniascavaensennansteeseennens a $
5. List all payroll deductions:

5a. Tax, Madizare, and Social Security deductions fa. 8 $

5b. Mandatory contributions for retirement plans 5b. 8. 3

6c. Voluntary coritributions for retirement plans Sc, § $

5d. Required repayments of retirement fund loans 5d, § $

Se. Insurance be. = & $

5f. Domestic support obligations Sf. § $

5g. Unian dues. Sg. 3 $

5h, Other dedustions. Specify: Bh. +: + %

6. Add the payroll deductions. Add lines Sa + Sb + Sc + Sd + 5e +5f + Sq + Sh. 6 § $
’ 7, Calculate total monthly take-home pay, Subtract line 6 frorn line 4. 7% 8 §$ O $
: §, List all other income regularly recelved:
Ba, Net incume from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showlng gross
recelpts, ordinary. and necessary business expenses, and the total $ $
monthly net Income. Ba.
Bb. Interest and dividends Bb. § 5
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ $.
séttlermeht, and property setiiement. ao.
8d. Unemployinent compensation sd. $ $
ge. Social Security Be. § $
8f Other government assistance that you regularly recelve
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps {benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies,
Specify: a) $
8g, Pension or retirement income 8g, «=§ 4
8h, Other monthly income, Specify: 8h. +$ +¢§
9. Add all other Income. Add lines 8a + 8b + 8c + 8d + Be + Bf +8g + Bh. 91 $
“40. Calculate monthly Income. Add line 7 + line 9. e
Add the entries inline 10 for Debtor 1 and Debtor 2 or nor-filing spouse. 40. sO. + $ | " , oO
44, Stdte ali other requiar contributions to the expenses that you list in Schedite J.

include contributions from an unmarried partner, members of your houselrold; your dependents, your roommates, and other

friends or relatives. . .

Do not include any amounts already included In fines 2-10 or amounts ihat are nct avallable-to pay expenses listed in Sehedule J.

‘Specify: it

“42.Add the afnount in the last column of [ine 10 to the amount in fine 11. The resuil is the combined monthly income.

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, If it applies 12, ¢ OO
Combined :
anonthly income

_ 18:00 you expect an increase or decrease within the year after you file this form?
LJ No.
. Explain: f 5 ~

J ves. Explain: | Starting new jah-

Official Form 1061 Schedute I: Your Income page 2

 

 

 
 
   

PODER ECO Ria

 
          

Debtor 4 D jane Rew ee. E vol man 1 5

i
First Name Middle Namo Last Name

Check if this is:

 

     
   
  

Debtor 2
(Spouse, if fing} Fist Name Middie Nase Last Name

United States Bankruptey Court for the: lifester ix _ District of fe 4 bt ng loa
Case number 9: 1225 - NSH

(lf known}

 

L] An amended filing

Oa supplement showing postpetition chapter 13
expetises as of the following date:

MM / DD fF YYYY

 
   

 

Official Form 106J

 

Schedule J: Your Expenses 4215

Be as complete and accurate as possible. If two married people are filing together, both are equally rasponsible for supplying correct
information. If more space Is needed, attach another sheet ta this form. On the top of any additional pages, write your name and case number
(if Known). Answer every question.

FERRE Descrive Your Household

 

4, Is this a joint case?

YF No, Go io line 2.
LJ Yes. Does Debtor 2 live in a separate household?

Cl] No
(1 -Yes, Debtor 2 must file Official Form 106-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

2, Do you have dependents? JA No
" Dependent's relationship to Dependents . Does dependent live
Do notlist Debtor 1 and LJ Yes, Fid out this information for Gebter 1 or Debter2 age . with you?
Debtor 2. BACH GAPONdant.....pccccareeccceenns 4 G
Do nat state the dependents’ a
hames. es
CO) Ne
Wa Yes
OC) No
UL] Yes
) Ne
L} vas
CE] No
L] Yes
3. Do your expenses inciude Be No

expenses of people other than
___ yourself and your dependents?

MS cee

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date uriless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this Is a supplemental Schedule J, check the box at the top of the forra and fill in the
applicable date,

Include expenses paid for with non-cash government assistance Hf you know the value of

such assistance and have included it on Séhedulé I: Your Income {Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. include first mortgage payments and §
any rent for the ground or lot. 4, 1800

If not included in fine 4;

4a, Real estate taxes 4a, §
4b. Prapesty, homeowner's, or renter’s insurance 4b. $ inelutl ed tof Quits NGLYine-
4c, Home maintenance, repair, and upkeep expenses 4c. $ oy

 

4d, Homeowner's association or condominium dues 4d. $ 4&3?

Official Form 406d Schedule J: Your Expenses page t
Debtor 7
Fri Nas Madie Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans ‘6.
6. Utilities:
6a. Electricity, heat, natural gas Ga,
6b. Water, sewer, garbage collection &b.
6c, Telephone, cell phone, Internet, satellite, and cable services 6c.
6d. Other. Specify: 6d,
7. Food and housekeeping supplies 7.
8. Childcare and children’s education costs B.
9. Clothing, laundry, and dry cleaning 8.
10, Personal care products and services 40,
it. Medical and dental expenses 14,
42. Transportation. Include gas, maintenance, bus or train fare.
Do not Include car payments. 2.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 43.
14, Charitable contributions and relighous donations 14.
415. Insurance,
Do not iticlude Insurance deducted from your pay or included in lines 4 or 20.
18a. Life insurance 15a.
16b, Health insurance 18b.
45c, Vehicle insurance 18s.
16d. Other insurance. Specify: 18d.
16. Taxes. Do rot irichide taxes deducted from your pay or Included in lines 4 or 20.
Specify: 16.
+7. Installment or lease payments:
17a, Car payments for Vehicle 4 - 17a:
17b, Car payments for Vehicle 2 ¥7?b,
fio. Other. Specify: 17e,
17d, Other, Specify: 47d,
48, Your payments of alimony, maintenance, and support that you did not report as deducted fram _
your pay on line 5, Schedule J, Your Income (Officlat Form 1068}. 48,
49. Other payments you make to support others who do not live with you,
Specify: 19.
20, Other real property expenses not included in lines 4 or 5 of this form or on Schedule i: Your Income.

Officlal Form 106J

Dione. Renee  Evtlminn

 

 

 

 

 

 

 

20a, Mortgages on other property

26b, Real estate taxes

20c, Property, homeowner's, or renter's Insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association er condominium dues

Schedule J: Your Expenses

Case number gtkiownt ) q ° I23% - MSH

 

20a.
20b,
20c,
20d.
20e.

 

Your expenses
LE aretha tn bt PE EE ES

; ;

$ 250

5 Glo
gs 393
$ O
$750
$ O |
$ O

$M
$$ tp.

$ AOD

gO
gs OO

 

gO
gs OO
$ —_

Se

|

 

 

 

page 2
Debtor 4 D 1a né. Ren Ee. Ed, mann Case number prkeaun,

First Name Middle Name Last Narne

21. Other, Specify: Storage wait

22. Galculate your monthly expenses.
22a, Add ilnés 4 through 21.
22b, Capy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c, Add line 22a and 22b, The result is your monthly expenses.

23. Calculate your monthly net Income.

23a. Copy line 12 (your combined manthly income) from Schedule /.

23b, Copy your monthly expenses fromm line 22¢ above.

236. Subtract your monthly expenses from your monthly Income.
The resuit Is your monthly net income.

24, Do you expect an increase or decrease In your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

O yes. Explain here:

Official Form 106J Schedule J: Your Expenses

21.

224,
22h,

226,

23a.

23b.

23¢,

19-GiZ35 - MH

+o «173

[OTe

4
7: t
| :

|

3 3 914 !
$ OD

 

538

[rari

~— 3, 8/4

 

$3 KY

 

 

 

page 3

3
3
 
 

a Ae inforniation to:identity you Gage

Debtor 4 Dian é. Renee. Er. fee

ame Middja Name Last Name

 
      
      

Debtor 2
(Spouse, if fding) First Name Middle Name Last Name

United States Bankruptcy Court for the: lAdester ‘A District of (ash i" j fori
Case number 1G OZ SR- Wik

tf known}

 

it Check if this is an
amended filing

 

 

Official Form 107

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy o4ig
Be as complete and accurate as possible. If two married peopie are filing together, both are equally responsible for supplying correct

information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known}, Answer every question.

a <: Details About Your Marital Status and Where You Lived Before

"4, What is your current marital status?

(3 married

“BiNot married

' 2, Durlng the last 3 years, have you lived anywhere other than where you live how?

‘Ef No

Q Yes. List all of the places yau lived In the last 3 years. Do not Indlude where you five now.

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: : Dates Debtor 1 Gebtor 2: Dates Debtor 2
lived there : lived there
a Same as Debter 1 L} Same as Debtor 1
From . From
Number Street Number Street
To To
City State ZIP Coda cily State ZIP Code
(3 same as Debtor 1 CI same as Dehtor 4
From From
Number Street Number Street
To Fo
City “State ZIP Code Clty Stato ZIP Code

3, Within the last 8 years, did you ever jive with a spouse or legal equivalent in a community property state or territory? (Community property
states afd territories include Arizona, California, Idaho, Lousiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and WiseonsinJ

No
() Yes. Make sure you fill out Schedule H: Your Codeblors (Official Forrn 1064).

| Part 2 the Sources of Your income

Official Form 107 Statement of Financtal Affairs for Individuals Filing for Bankruptcy , page 1
Debtor 1 D iG né ern Ce E rid Oh ms Case nuinber at krown) 14 7 uy iZ3a- YWAsi

Fusl Name Middle Name Last Name

 

4. Did you have any income fram employment or from operating a business during this year or the two previous calendar years?
FIil in the total amount of Income you recelved from all jobs arid all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

(1 Ne
Pe Yes, Fill In the details.

 

 

 

Sources of intome Gross income Sources of Income Gross Income
Check all that apply. (before deductions and = Check ail that apply. (before deductions and
exclusions} exclusions}
From January 1 of current year until Q Wages, commissions, $ Wages, coramissions, $
the date you filed for bankruptcy: bonuses, tips bonuses, tps ae
(J operating a business I operating a business
‘ 4 Wages, commissions. L) Wages, commissions,
Fe} 4 7 €
For last calendar year bonuses, fips g / OU.23 bonuses, tips $
(January 1 to December 31, AMS. -) () operating a business CJ operating a business
For the calendar year before that: CF Wages, commissions, LY Wages, commissions,
. bonuses, tips § bonuses, tips $
(January ¢ to December 3h oe . ) (1 operatinga business OT * £ operating a business

5, Did you receive any other income during this year or the two previous calendar years?
Include Income regardless of whether that income Is taxable. Examples of offter income are allmony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental Income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, jist it only once under Debtor 1,

List each source and the gross Income from each source separately. Do not include income that you listed in line 4.

BK

CD Yes. Fill in the details,

 

Sources of income Gross Income from Sources of incame Gross income fram

 

 

 

 

Describe below. each source Describe below. each source
(before deductions and (before deductions and
-exclusions) exclusions)
From January 1 of current year until, <—__-~——_—* $d ee 8
the date you filed for bankruptey:
For last calendar year: %
(January 7 to December 31, 5 $ :
¥YYY

 

For the calendar year before that:

 

 

 

ijanuary 1 to December 31, )
¥YYY:

 

Official Form, 107 Statement-of Financial Affairs for Individuals Filing for Bankruptcy page 2
Dabtor 1 [) Lane. De nee. E, rilner n

Middle Name

Firal Nama

Last Nane

ee Certain Payments You Made Before You Filed for Bankruptcy

Case number otxnona) 1g 7 of 238 -KASH —_—_

 

8, Are either Debtor 1's or Debtor 2’s debts primarily consumer debts?

L¥’no. Neither Debtor 4 nor Debtor 2 has primarily consumer debts, Consumer debts are defined in 14 U.S.C. § 101(8) as
“ineurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?

wa No, Go to line 7,

[J Yes, List below each creditor to whom you paid a total of $6,825" or more in one of more payments and the
r. Do nal include payments for domestic support obligations, such as

* Subject to. adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

total amount you paid that credito

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case,

( Yes. Debtor 4 or Debtor 2 or both have primarily consumer debts,
During the 90 days before you fited for bankruptcy, did you pay any creditor a total of $600.or more?

LJ No. Go to line 7,

CI Yes. List below each creditor to wham you paid a total of $600 or more and the total amount you paid that
creditor, Do not include payments for domestic support obligatlons, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case,

Official Form 107

Dates of Tota] amount paid - Amount you still owe
payment

 

Creditors Name

 

Mumber

Sreet

 

 

City

Stale ZIP Coda

 

Gredifer's Name

 

Nureber

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Numbar

Street

 

 

Cily

Stale ZIP Code

Was this payment for...

QO Mortgage

UL} car

LI credit card

o Loan repayment

o Suppllers or vendors
CQ) other

Q Mortgage

EJ car

C1 credit card

(} Loan repayment

Q) Suppilers or vendors
OQ) other

 

LI Morigage
Q Car

© credit card

 tean repayment
fal Suppliers or vendors
C5 other

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3
Debtor 4 Dra We Bnee Evdimen nv Case number (finan) / j * ty / 2 aa i” JH

Firs Name Middie Name Las| Name

schvgnan paanacene cer eegen'es ie carat em Hae sine amet beet a ne sat ae a sae

7. Within 4 year before you filed for bankruptey, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners: partnerships of which you are a general partner,
corporations of which you are an officer, director, person in control, or owner of 20% or more of thelr voting securities; and any managing
agent, Including one for a business you operate as a sole proprieter. 11 U.S.C. § 101. include payments for domestic support obligations,
such as child support and alimony.

No

J Yes. List all payments to an Insider.

 

 

 

 

Dates of Total amotint Amount you still Reason for this payment
payment paid awe :
§ $ :
Insider's Name ;
Number Sireot
City State ZIP Cade
$ 3 __.

 

 

inskier’s Name

 

Number Street

 

 

Gily State ZIP Cade

. 8. Within 4 year before you filed for bankruptcy, did you make any payments or transfer any property on account of 2 debt that benefited
an insider?

includé payments on debts guaranteed or cosigned by an insider.

FE No

© Yes. List'ail payments that benefited an Insider.

 

 

 

 

 

Dates of Total amount Amount you stil Reason for this payment
payment pate owe _ Include creditor's name

. $ §
insider's Name
Number Street
City Sate iP Cede

$. $

insider's Name

 

Number Street

 

 

City Stale ZIP Code |

Official Farm 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Debtor 1

First Name Mhidie Name Cast Nama

Diane enee_ Eveline Ww

Identify Legal Actions, Repossessions, and Foreclosures

Case number {iffaava } G £ uf] 238 . Ww aH ae.

 

_ 9. Within 1 year before you fied for bankruptcy, were you a party in any lawsuit,
: List all such matters, including personal injury cdses, small claims actions, diverces, collectlon sults, paternity

and contract disputes,

PA no

(1 Yes. Fill in the details.

Case litle. .

 

Gase number —_—___

Case title . . :

 

Case number

cout action, or administrative proceeding? _
actions, support or custody modifications,

 

 

 

 

 

 

Nature of the case Court or agency Status of the case

Court Name a Pandiag

. Q On-appeal
‘Number Street. {J concluded

City Stale ZIP Cade

‘Cou Name CJ Pending

CF on appeal
‘Number Street 1) conctuded

‘Gily Stata = ZIP Code

- 49, Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Check ail that apply and fill In the details below.

WWno. Go to line 11.

£ Yes. Fill in the information below.

 

Greditor's Name

 

Number Street

 

 

wiser Q =

 

 

 

 

Clty Slate ZIP Code
Creditors Name

Number Street

ciy Stata ZIP Cade

Official Form 407

Desoribe the property Date

Explain what happened

(Property was repossessed.

LJ Property was foraciosed.

(Property was garnished.
Property was attached, seized, or lavied.

Describe the property Date

Explain what happened
C1 Property was repossessed.
Property was foreclosed.

C) Property was garnished,
Q Property was attached, selzed, or levied.

Statement of Financial Affairs for individuals Filing for Bankruptcy

Value of the property

Value of the property

page 5
Bebtor 7 Dane. Don Le. Evednand ee Gase number (fkoowny 19 * i238 z Mat

Fst Name Midis Name [asl Name

- 44, Within 40 days before you filed for bankruptey, did any creditor, including a bank or financial Institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?
oh No
LL Yes. Fil in the details.

 

 

 

 

 

Describe the action the creditor took Bate action Arnount
was taken
Craditor's Natrie oy
$
Number Street
Cay Sue FIP Code —_ Lat 4 digits of account number: XXXX—

' 49, Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

No
I Yes

 

List Certain Gifts and Contributions

 

 

43. Within 2 years before you filed for bankruptey, did you give any gifts with a total value of more than $600 per person?

No
1) Yes. Fill in the details for each gift,

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Deserfbe the gifts Dates you gave Value
pet pérson the gifts
$
Person tg Wham You Gave the Gift
8.
Number  Siréat
Cily Stale ZIP Code
Person's relationship to. you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per parson epee eae = - _., the gifts
$
Person lo Widm You Gave the Giff
—_—— et $_

 

 

 

Number Street

 

City Slate ZIP Code

Person's relationship to you .

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page &
Debtor 4 Dye né. Ren Le. Leonean nm Case purriber gxnoven IG - of Za - w Ji |

First Name Middle Name Lasi Name

44, Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

XENo

CE Yes. FH In the detalls for each gift or contribution.

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $606 contributed
Gharity’s Name : $
$

 

 

Number Street

 

City “State FAP Coe

List Certain Losses

 

 

45, Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

ino

(2 Yes. Fill in the details.

Describe the propeity you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred loss lost
: ae lnclude the amount that Insurance has paid, List pending insurance

elains on line 33 of Schedule A/B; Property.

 

ita Certain Payments or Transfers

' 46, Within ¢ year before you filed for bankruptcy, did you or anyone else acting on your belialf pay or transfer any property to anyone
i you consulted about seeking bankruptey or preparing a bankruptcy petition?
Include any altornéys, bankruptcy petition preparers, or credit counseling agencies for services required In your bankruptey,

 

 

 

 

No
C1 Yes. Fill in the details.
Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid bee tents tb ny tiny fee ban ce ta made
Number Bireat . : $
$

 

 

City State = 2IP Code

 

 

Emil or website address

 

1 Person Who Made ihe Payment, If Net You

doen bar piyweshinene tate inepanerne rien Me aathieacnacteesgapmamima ae ntwamant semen = 2 a te eee ane co Rene atone eae a

Official Form 407 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

 
Debtor 4 Dia né. Runee Exile on Case number (itanarn 1G - wil CAN iw J df

FirstName Middle Narre Last Nang

 

Desetiption and value of any property transferred Date payment or Amount of
: transfer was made payment

 

Person Who Was Pald

 

Number Street

 

 

Gily State ZIP Code

 

Emall or website address

 

 

Person Who Mada lhe Payman, il Not You

47, Within 4 year before you filed for barikruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who ,
promised to help you deai with your creditors or to make payrnents to your creditors? :
De not include any payment or transfer that you listed on line 16.

“EI No

Yes. Fill in the details.

 

Deseriptidn attd value of any property trarisferred Bate payment or Amount of payment

 

 

 

 

transfer was
- a made
Person Who Was Pald :
Number  Streat $
$

 

 

 

‘ ory Bale ZIP Code -
18, Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and tansfors made as securlty (such as the granting of a security Interest or mortgage on your property).
Do not include gifts and transfers thet you have already listed on this statement. :
No
C3 Yes. Fill in the deiails.
Bescription and value of property Describe any property or payments racelvad Date transfer
transferted of debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

chy State 2iP Gade

Person's relationship te you

 

Person Who Recelved Transfer

 

Number Street

 

 

oily “State 2iP Code

Person's relationship fo you

 

Official Form 407 Statement of Financial Affairs for Individuals Filing for Bankruptey page 8

 

 
Debtor 4 Dia é Renee

First Name Middie Name

19, Within 10 years before you filed

Ecedlmonn Gase number (ranaen} IG-U! 238-4 w if

Last Name

for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you

are a beneficiary? (These are often called assel-protection devices.)

the

CJ Yes. Fill in the details.

Description and value of the property transferred Date transfer

was made

Name of trust .

 

| Part 8: ns Certain Financial

20, Within 4 year before you filed fo
closed, sold, moved, or transfer

Accounts, Instruments, Safe Deposit Boxes, and Storage Units
r bankruptcy, were any financial accounts or instruments hetd In your name, or for your benefit,
red?

include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, assdciations, and other finanelal institutions.

CE Ne
P| Yas. Fill in the details,

 

1707 5 390,

Number Strest

flasks USA Creal Un on
ame of Financial institution

Last 4 digits of ascountnumber = Type of account or Date account was Last balance before
frstrument closed, sold, moved, closing of transfer
or tranéferred

i i
WGhecking

Q savings

320.63

XXAX=__

Sh Y.-2o1e

2 Money market

 

ae | 4 a ip code

( Brokerage
a Other. .

 

( checking

 

Name of Financial Institutlon

XXXK=_ Ls
O Savings

 

 

Number Street

O Money market
al Brokerage

 

EC] other

 

 

City State

EJ Yes. Fil in the details.

ZIP Code

24. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for

aw cash, or other valuables?
No

Who elise had access to it? Desertbe the contents Do you still

_ have it?

No

 

Name of Financial Institution

 

-O Yes

Name

 

Number Shreet

 

Number Street

 

 

 

Giy State ZIP Code

 

i City State

Official Form 107

ZiP Goda

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

4

i

 
Debtor 4 Dian é en €€. Evdina nn Case number tl anova 19 HUZLSE- mM Si.

Fiest Name Middie Name Last Name

| 22. Have you stored property in a storage unit or place other than your home-within 1 year before you filed for bankruptcy?
CL] No
RF Yes. Fill in the details,

 

 

Who else has or had access to It? Describe the contents Bo you still
“Clanistmas Decorehons — ¢
Eneedkom S henage lA Christmas 5 ne
Name of Storage Facility

Nantes OC season chothin Byes
| Househele! goods :

 

Number Street Number Street

 

 

oltyState ZIP Gade.

Witten WA

Civ, . Hate ZIP Coda - , - wou -

 

ff entity Property You Hold or Control for Someene Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
o
C) Yes, Fill in the details.

Where ls the property? Desorlbe the property Value

 

Owner's Name $

 

Number Street

 

Number Straat

 

 

 

chy State ZIP Code

 

cily State ZIP Code

 

 
 

ge: 10:| Give Details About Environmental information

For the purpose of Part 10, the following definitions apply:

: a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxle substances, wastes, oF material Into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations conirelling the cleanup of these substances, wastes, or material.

- 8 Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used fo own, operate, or utilize it, Including disposal sites.

' = Hazardous material means anything an environmental iaw defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, refeases, and proceedings that you know about, regardless of when they occurred.

’ 24. Has any governmental unit notified yau that you may he liable or potentially liable under or in violation of an environmental law?

‘EXNo

Q) Yes. Fill in the details.

 

 

 

 

 

Governmental unit ; Environmental iaw, if you know Date of notice
Nama of site Gover tal ult
Number Street Number Streat

City State ZIP Gode

 

 

City State 2 Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
 

Debtor 4 Diane. Renee. Erelnann Case number iirknoun} 1G- NL3IS- Mai

Fret Name Middie Nama “Last Nan

_ 25. Have you notified any governmental unit of any release of hazardous material?

EK

O Yes. Fill in the detaiis.

 

 

 

Governmental unit : Erivironmental law, if you know it Date of-notice
|
| Name of site Governmental unit : ee i
woes oo Sie ee vt ee eet
Gly State ZIP Code i
i

 

Olty State ZIP Coda
" 96, Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
ht No

El Yes. Fill m the details.

 

 

 

 

 

Court or agency Nature of the case stan 8 of the
Casetitle,
Court Name Ol Panding
EY on appeal
Number Street L] concluded
Case numbar Gity State Zip Code

Glve Details About Your Business or Gonnections to Any Susiness

27. Within 4 years before you filed for pankruptey, did you own a business or have any of the following connections to any business? |
Cl A sole proprietor or self-employed in'a trade, profession, or other activity, either full-time or part-time
C) Amember of a limited fiability company (LLC) or limited liability partnership (LLP)
O A partner in a partnership
(2 An officer, director, or managing executive of a corporation

(2 An owner of at jeast 5% of the voting or equity securities of a corporation

No, None of the above applies, Go to Part 12,
Cd Yes. Check alt that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number

‘ - ce petra t ceitiara, BO HOt include Social Security number or iTIN,
Businass Name eee

 

Number Street cee wee eee cae ee pee ee eee nee eam ad
Name of accountant or bookkeeper Dates businass existed

 

"From To:

 

_ Gity . _ State = AP Code ; ; wo
Employer Identification number
Do not include Scola! Security number or TIN.

Describe the nature of the business

 

Business Name

 

 

 

 

DEIN ew
Number Siest cece ty juranee pee pave nectewe og cue sage egy tees cen .
Name of-accountant or bookkeeper Dates business existed
, From Ts

 

 

City State ZIP Gode

Official Forrn 107 - Statement of Financia! Affairs for Individuals Filing for Bankruptcy page 14

 
Debtor 4 L) jane. Rev &e. Evidln my Case number kaon, } G “He 3a- Ms it

Frat Neate Middlg Name Last Name

Employer Identification number

Deserlbe tha nature of thé business
. —_ _ De not include Social Security number or ITN.

 

Business Name

 

 

BIN: 0 uu
Number Street Name of accountant or bookkeeper Dates business existed
: From . To

 

 

 

City State ZIP Code

26, Within 2 years before you filed for hankruptey, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

tno

QC) Yes. Fill in the detalis below.

Date Issued

 

 

Name MM / OBS YYYY

 

Number Street

 

 

olty State ZIP Cade

 

 

 

[have read the answers on this Sfaternant of Financial Affairs and any attachments, and I deciare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

48 U.S.C, §§ 152, 1341, 1519, and 3671.

x Pane veeluam~__— ®

Signature of Debtor 1 Signature of Debtor 2

Date af. 19-9 Date

Did you attach additional pages to Your Statement of Financial Affairs for fodividuals Filing for Bankruptcy (Official Form 107)?

RAC No-
Li ves

 

 

 

Did you pay or agree to pay someone who Is not an attorney te heip you fill out bankruptey forms?

No

Ci Yes, Name of person _ Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119},

 

Officia) Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 

 

 
